DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment

This Office Action is in response to applicant's communication filed 02/05/2021 in response to PTO Office Action mailed 01/07/2021. The Applicant's remarks and amendments to the claims and/or the specification were considered with the results that follow.

In response to the last Office Action, claims 1 and 4 are currently amended, claims 5-20 are newly added. As a result, claims 1-20 are pending in this application.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 17 and 20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 17 recites the limitation "… the displayed at least…" in line 2.  There is insufficient antecedent basis for this highlighted limitation in the claim.
Appropriate correction is required.
Claim 20 recites the limitation "… the match indicator indicates the percentage…" in line 1.  There is insufficient antecedent basis for the highlighted limitations in the claim.
Appropriate correction is required.

Response to Arguments
The Double Patenting rejection has been withdrawn due to eTerminal Disclaimer filed on 02/05/ 2021.  

The claims 1-2 and 4 rejection under 35 U.S.C. 101 has been withdrawn due to the amendment filed 02/05/ 2021 and persuasive arguments.  

The objections to claim 1 has been withdrawn due to the amendment filed 02/05/2021.
Allowable Subject Matter
9.    Claims 17-20 would be allowable if rewritten to overcome the 35 U.S.C. 112(b) rejection. 
Claims 1-16 are allowed.
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dung K. Chau whose telephone number is 571-270-1754.  The examiner can normally be reached on Monday-Friday from 7:30am-4:00pm PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DUNG K CHAU/Primary Examiner, Art Unit 2153